     Case 2:16-cr-00032-BWA-JVM Document 483-2 Filed 01/18/21 Page 1 of 19




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA,                      )
                                               )       Case No. 16-32-2
       v.                                      )       Section “M”
                                               )
LOUIS AGE JR.                                  )       Judge Barry W. Ashe
LOUIS AGE III                                  )
RONALD WILSON JR                               )
KENDRICK JOHNSON                               )
STANTON GUILLORY                               )

         28 U.S.C.S. 1867(D) DECLARATION OF RICHARD BOURKE

I, Richard Bourke, declare and state as follows:

       1) I am over the age of eighteen and am appointed counsel for the defendant, Louis Age

Jr. I have received from the Eastern District of Louisiana (EDLA) jury administrator 75 electronic

files, made up of 166,669 pages of PDF documents, 6 Excel spreadsheets and 1 Word document.

I have also received a 24 page transmittal letter along with a hard copy of the whole of, or the first

page of, each of the documents provided electronically.

       2) This material was provided in compliance with this court’s order for disclosure (Doc

384) and is helpfully labelled in accordance with the numbering of the requests contained in the

Schedule to the defense motion for access to jury selection data. Throughout this declaration I

refer to the schedule number used in the documents produced by the Jury Administrator.

       3) Based upon my review of these documents to date, I make the following sworn

statement of facts.


I.     Community population of eighteen-year-olds in Eastern District by Race
       and Sex
       4) At Schedule I.9a, the 2015 demographic break down of race and gender for citizens 18


                                                   1
       Case 2:16-cr-00032-BWA-JVM Document 483-2 Filed 01/18/21 Page 2 of 19




years and older (18+) for each of the thirteen parishes in the Eastern District of Louisiana is

provided as follows:

                                                 Male          Female        Total 1
                               Black             13.9%         17.1%         31.1%
                               White             31.2%         33.0%         64.2%
                               All Others        2.3%          2.4%          4.7%
                                  Table 1: Race and Gender of 18+ Citizens in EDLA

         5) These total race and gender figures are confirmed in Schedule I.8a, where they are

reproduced in the March 31, 2017 AO-12 form, promulgated for comparison with the qualified

jury wheel.


II.      Master Wheel
         6) According to Schedule I.11 and I.13a, the Master Wheel used to summons grand jurors

in Mr. Age Jr.’s case was refilled on December 15, 2016. 2 This Master Wheel is referred to as the

2017 Master Wheel. The race and gender report for the Master Wheel indicates that it had a racial

makeup consistent with that of the district. The Master Wheel was filled with 60,000 names. From

this Master Wheel was then generated a Qualified Wheel – a list from which jury pools were

created for jury selection.


III.     Qualified Wheel
         7) According to the documents provided by the clerk’s office, names are added to and

removed from the Qualified Wheel throughout the life of the Master Wheel and there is no report

readily generated from the Jury Management System program that precisely lists all jurors on the

Qualified Wheel at the time that the jury panel from which Mr. Age Jr.’s grand jury was selected


1
  Note that the percentages are rounded to one-tenth of a percentage point and so, for example, the total column appears
slightly different to the sum of the male and female columns. This is a function of rounding.
2
  Names were drawn from the source list on November 30, 2016 and the Master Wheel filled on December 15, 2016.
See Transmittal Letter at p.4.


                                                           2
    Case 2:16-cr-00032-BWA-JVM Document 483-2 Filed 01/18/21 Page 3 of 19




was drawn. 3

        8) According to Schedule I.17, names were selected from the Qualified Wheel for the grand

jury that indicted Mr. Age Jr. on April 19, 2017.

        9) According to Schedule I.8a, the AO-12 completed March 31, 2017, there were 1,992

prospective jurors on the Qualified Wheel, and race was known for 1,989 of these prospective

jurors. 4 The Qualified Wheel from which Mr. Age Jr.’s grand jury was drawn had the following

demographic breakdown:

                                              Male         Female       Total 5
                             Black            6.59%        12.67%       19.26%
                             White            36.00%       40.17%       76.47%
                             All Others       2.26%        1.96%        4.2%
                       Table 2: Race and Gender of March 31, 2017 Qualified Wheel in EDLA

        10) It can be seen that there is a massive underrepresentation of black jurors in the

Qualified Wheel as at March 31, 2017 when compared with the 18+ population of the Eastern

District of Louisiana. For ease of comparison, the table for the Qualified Wheel as at March 31,

2017 is reproduced below with an additional column, the total by race of 18+ citizens in the Eastern

District of Louisiana.

                              Male         Female       Total qualified         Total 18+ in
                                                                                Community
            Black               6.59%       12.67%          19.26%                31.1%
            White              36.00%       40.17%          76.47%                64.2%
            All Others          1.96%        0.05%           4.27%                 4.7%
               Table 3: Race and Gender of March 2017 Qualified Wheel Compared to EDLA Population

        11) As can be seen, a random selection from the 18+ citizens in the Eastern District of

Louisiana would be expected to produce a Qualified Wheel made up of approximately 31.1% black


3
  See Clerk’s Transmittal Letter at p.2, I.5b; p.5, I.14.
4
  The race of three jurors are unknown and are omitted from the percentage calculations. In 2014 the Judicial
Conference adopted the approach of omitting those of unknown race from the demographic calculations.
5
  The race of three jurors are unknown and are omitted from the percentage calculations.


                                                       3
     Case 2:16-cr-00032-BWA-JVM Document 483-2 Filed 01/18/21 Page 4 of 19




prospective jurors. Instead, the Qualified Wheel contained only 19.26% black prospective jurors.

This is an absolute disparity 6 of -11.84%. The table also shows that white jurors were

overrepresented by an absolute disparity of +12.27%. As a result, the proportion of white to black

jurors on the qualified list was not twice as many white folks, as is seen in the community, but four

times as many white prospective jurors as black prospective jurors.

         12) The disparity can be expressed in terms of the actual number of prospective jurors

excluded from consideration for service, rather than percentages. For the sample of 1,989 qualified

jurors whose race was known, representation consistent with the racial demographics of the

community would be expected to have resulted in 619 black prospective jurors, instead of only

383. Similarly, expected white representation in the qualified list would be expected to be 1,277

jurors, rather than 1,521 white jurors. Thus, there are 236 fewer black jurors and 244 more white

jurors in the qualified list of 1,989 jurors – a racial turnaround of 480 jurors out of the 1,989 in the

Qualified Wheel.

                               Expected   Expected Actual      Actual     Juror
                               Percentage Jurors    Percentage Jurors     Disparity
            Black                  31.1%       619     19.26%         383       -236
            White                  64.2%      1277     76.47%        1521       +244
            All Others              4.7%         93     4.27%          85          -8
                Table 4: Disparity from Expected Number of Black Jurors in March 2017 Qualified List

         13) The effect on the fair cross-section of the underrepresentation of black jurors and the

extent of exclusion of black citizens from jury service is further illuminated by considering the

relative disparity – that is, what proportion of the particular racial group is excluded from jury

service by their omission from the qualified jury list. The following table shows the relative



6
 Absolute disparity is calculated by subtracting the percentage of black jurors in the Wheel from the percentage of
black 18+ citizens in the EDLA: a negative number shows an underrepresentation. Comparative disparity, by contrast,
describes the rate of underrepresentation. It is calculated by dividing the absolute disparity by the percentage of black
18+ citizens in the EDLA. See, for example, Berghuis v. Smith, 559 U.S. 314, 322-23 (2010).


                                                           4
    Case 2:16-cr-00032-BWA-JVM Document 483-2 Filed 01/18/21 Page 5 of 19




disparity in race and gender representation in the March 31, 2017 qualified jury list, when

compared with the 18+ citizen population in the district.                    The relative disparity in the

representation of black prospective jurors is -38.1%.

                                               Male    Female  Total
                             Black              -52.6%  -25.9%  -38.1%
                             White              +15.4% +21.7% +19.1%
                             All Others          -1.7%  -18.3%  -10.6%
               Table 5: Underrepresentation of Black 18+ Citizens in EDLA March 2017 Qualified List

         14) The size and direction of the racial disparity created by the underrepresentation of black

jurors and overrepresentation of white jurors is graphically represented in the chart below:



                                30.00%

                                20.00%

                                10.00%

                                  0.00%

                                -10.00%

                                -20.00%

                                -30.00%

                                -40.00%

                                -50.00%


       Figure 1: Underrepresentation of Black and Over Representation of White Jury Pool Members in EDLA

         15) In essence, more than a third of black prospective jurors were excluded from

consideration for jury service in the EDLA in March 2017 by their omission from the Qualified

Wheel.

         16) As the Supreme Court explained in Castaneda v. Partida, 430 U.S. 482, 496 n.17

(1977), the statistical significance of this underrepresentation can be analyzed using binomial



                                                        5
      Case 2:16-cr-00032-BWA-JVM Document 483-2 Filed 01/18/21 Page 6 of 19




distribution. 7 With 1989 jurors in the qualified list, 8 and 31.1% black 18+ citizens in the

community, the expected mean is 610 black prospective jurors in the qualified list, with a standard

deviation of 20.6 black prospective jurors. However, there were only 383 black prospective jurors

actually contained in the March 2017 Qualified List: 236 black jurors fewer than the expected

number. This is 11 standard deviations below the expected number of black jurors included in the

EDLA Qualified List. The 12 standard deviations observed in Castaneda led the Court to conclude

that the disparity was so substantial as to establish a prima facie case not just of underrepresentation

but of intentional discrimination in excluding Mexican Americans. It is statistically impossible

that the underrepresentation of black prospective jurors in the March 2017 Qualified List was

produced by random chance – instead, it is clearly a non-random, systematic effect of the EDLA

jury selection method that is related to race. 9


IV.      Jury Pools
         17) Jury pools drawn in the EDLA in the last seven years have substantially and

consistently under-represented black citizens and overrepresented white jurors instead.                                 As

discussed above, the chance of the underrepresentation in Mr. Age Jr.’s case being produced by

random chance is negligible. When that underrepresentation occurs time and time again over a

course of years, it is clearly not the luck of the draw but rather a systematic disproportion.

         18) In Schedule II-23, the jury administrator produced a list of every jury pool drawn from


7
  Binomial distribution calculates the statistical probability that the disparity between a group's jury-eligible population
and the group's percentage in the qualified jury pool is attributable to random chance. Castaneda, 430 U.S. at 496
n.17; Berghuis, 559 U.S. at 324 n.1. The binomial probability distribution also allows the calculation of the number
of standard deviations an observed number of jurors of a particular group is from that which was expected.
8
  Excluding the three for whom race was unknown.
9
  Using binomial probability distribution, as the Court did in Castaneda, the likelihood of drawing not more than 283
black prospective jurors out of the 1,989 drawn to form the qualified list is less than 1 in 1030. That is even less
probable than the 1 in 1025 calculated in Castaneda (this is so even though Castaneda involved one more standard
deviation because the size of the sample is so much larger than in Castaneda, making it even less likely that the
observed percentage of black jurors will diverge so greatly from the expected percentage of black jurors).


                                                             6
    Case 2:16-cr-00032-BWA-JVM Document 483-2 Filed 01/18/21 Page 7 of 19




the 2013 Master Wheel and from the 2017 Master Wheel (up to May 2020). This represents 131

petit and grand jury pools totaling 45,567 jurors drawn between September 2013 and May 2020.

       19) At 31.1% black representation in the jury eligible population, the expected number of

black prospective jurors is 14,171 but the black prospective jurors actually present in the seven

years of jury pools was only 9,468 (20.8%). This is an absolute disparity of 10.3% and a relative

disparity of 33.2%. The distribution of expected and actual jury pool members by race in the seven

year period is shown in the table below:

                          Expected   Expected Actual     Actual     Juror
                          Percentage Jurors   Percentage Jurors     Disparity
          Black               31.1%    14,171     20.8%       9,468     -4,703
          White               64.2%    29,254     73.4%      33,444     +4,190
          All Others           4.7%     2,142      5.8%       2,655        513
            Table 6: Disparity from Expected Number of Black Jurors in EDLA Jury Pools 2013-2020

       20) Once again, the statistical significance of this underrepresentation can be analyzed

using binomial distribution. With 45,567 prospective jurors, 31.1% black prospective jurors and

68.9% not-black prospective jurors, the expected number of black prospective jurors is 14,171,

with a standard deviation of 99 jurors. The black prospective jurors actually present in the seven

years of jury pools numbered only 9,468, this is 4,703 black prospective jurors fewer (33%) than

the expected number. The observed number of black prospective jurors is 47.5 standard deviations

fewer than expected if the EDLA jury pools fairly represented the racial demographics of 18+

citizens in the community. This disparity is far more significant than the 12 standard deviations

observed in Castaneda that led the Court to conclude that the disparity was so substantial as to

establish a prima facie case not just of underrepresentation but of intentional discrimination in

excluding Mexican Americans. It is statistically impossible that the underrepresentation of black

prospective jurors in the EDLA jury pools from 2013-2020 was produced by random chance –

instead, it is clearly a non-random, systematic effect of the EDLA jury selection method that is


                                                     7
       Case 2:16-cr-00032-BWA-JVM Document 483-2 Filed 01/18/21 Page 8 of 19




related to race.

           21) Just as black prospective jurors were underrepresented, white prospective jurors were

overrepresented. With 45,567 prospective jurors and 64.2% white prospective jurors in the

community, the expected number of white prospective jurors is 29,254. The white prospective

jurors actually present in the seven years of jury pools numbered 33,444, this is 4,190 more white

prospective jurors than the expected number. Thus, there were 4,703 fewer black prospective

jurors and 4,190 more white prospective jurors in the jury pools of the EDLA in the last seven

years – a racial turnaround of 8,893 prospective jurors.

           22) The underrepresentation of black jurors can also be looked at on a pool-by-pool basis.

           23) By contrast with the population representation of 31.1%, the average black juror

representation in each of the 131 jury pools was only 20.7%. This is a -10.4% absolute disparity

and a -33.4% relative disparity. The median black juror representation is 20.2% and the standard

deviation is 3%.

           24) The number of jury pools for each observed percentage 10 of black jurors can be placed

in a table as follows:




10
     Rounded to the nearest whole percentage figure.


                                                       8
                     Case 2:16-cr-00032-BWA-JVM Document 483-2 Filed 01/18/21 Page 9 of 19




                                                                                               Number of
                                                                      Percentage of
                                                                                               Jury Pools
                                                                      Black Jurors
                                                                                               2013-2020
                                                                              14                     2
                                                                              15                     5
                                                                              16                     0
                                                                              17                     6
                                                                              18                    14
                                                                              19                    17
                                                                              20                    27
                                                                              21                    13
                                                                              22                    11
                                                                              23                    15
                                                                              24                     4
                                                                              25                     7
                                                                              26                     4
                                                                              27                     2
                                                                              28                     3
                                                                              29                     1
                                                                                                    131
                                                   Table 7: Distribution of Black Representation in EDLA Jury Pools 2013-2017

                                     25) Similarly, the number of jury pools for each observed percentage of black jurors can

be totaled and displayed in a chart and can be seen to be, broadly speaking, normally distributed

around its mean of 20.7% black jurors per jury pool.

                                    30
  Number of Jury pools since 2013




                                    25

                                    20

                                    15

                                    10

                                     5

                                     0
                                         10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45
                                                                                Percentage of Black Jurors


                                                  Figure 2: Distribution of EDLA Jury Pools 2013-2020 by Black Representation

                                     26) A normal distribution curve can be created for the observed distribution of 131 jury


                                                                                          9
          Case 2:16-cr-00032-BWA-JVM Document 483-2 Filed 01/18/21 Page 10 of 19




pools, with a mean of 20.7% black jurors and a standard deviation of 3.0. This observed normal

curve can be compared with the expected normal curve, if the jury pools reflected the district

population’s black membership of 31.1% and maintained the observed standard deviation of 3.0.

                             14%
                             12%
  Percentage of Jury Pools




                             10%
                             8%
                             6%
                             4%
                             2%
                             0%
                                   10         15             20                25               30           35      40   45
                                                                    Percentage black jurors in pool

                                                                  What It Is             What it should be


                                        Figure 3: Actual v. Expected Normal Distribution for EDLA Jury Pools 2013-2020

                              27) Visualizing the information in another way, one can map what a normal distribution of

jury pools measured by black representation should look like for the population of EDLA against

the actual distribution of jury pools in EDLA 2013-2020 and see how far below the reasonably

expected levels of black representation the method of jury selection in the EDLA has fallen.




                                                                                    10
             Case 2:16-cr-00032-BWA-JVM Document 483-2 Filed 01/18/21 Page 11 of 19




                                                        Black juror representation in EDLA Jury Pools
                                    30
  Number of Jury pools since 2013


                                    25

                                    20

                                    15

                                    10

                                     5

                                     0
                                         10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 36 37 38 39 40 41 42 43 44 45
                                                                                 Percentage Black Jurors

                                                                           What it is          What it should be


                                                     Figure 4: Actual v. Expected Distribution of EDLA Jury Pools 2013-2020

                                     28) This visual comparison shows the dramatic, systematic under-representation of black

jurors in the EDLA jury pools for the last seven years. It can be clearly seen that the distribution

of actual jury pools consistently and predictably falls far below that which is expected from the

population and is, largely outside even the lowest and least probable reaches of the expected

normal distribution. Indeed, two thirds of all actual jury pools have had a percentage of black jurors

less than 22.1%, the figure that represents three standard deviations below that which would be

expected based upon the population of the district.

                                     29) For even one jury pool in EDLA to have only 22% black representation would be more

than three standard deviations below the expected mean and be expected in less than 1 in 1,000

randomly selected jury pools. When this underrepresentation happens time and time again,

producing an underrepresentation of more than 4,000 prospective black jurors and

overrepresentation of more than 4,000 white jurors in the jury pools for the last seven years, the

probability that this is not a systematic cause related to race is, as the Castenada calculation

demonstrated, beyond the realms of possibility. However, because of the systematic exclusion of




                                                                                         11
     Case 2:16-cr-00032-BWA-JVM Document 483-2 Filed 01/18/21 Page 12 of 19




black jurors from the qualified list, what should be a statistical impossibility is actually the most

likely thing to happen in the EDLA and has been for at least the last seven years.

        30) Put another way, if jury pools were normally distributed around an average black

percentage in line with the population, you would expect that 57% percent 11 of all jury pools would

have a black percentage of equal to 31% or higher. Instead, because of systematic under-

representation of black citizens in the EDLA jury pool, zero jury pools (0.0%) had a black

percentage of 31.1% or higher.

        31) In seven years and 131 jury pools, the EDLA jury selection system has never once

managed to generate a jury pool with even the average number of black jurors expected based

upon the population and has instead, on every single occasion overrepresented white jurors and

underrepresented black jurors.


V.      Jury panels
        32) From each jury pool is produced a specific jury panel for the selection of a particular

petit or grand jury. That is, a sub-group of jurors from the jury pool is selected to attend court,

from which is selected the ultimate grand or petit jury.

        33) Counsel does not presently have access to each of the jury panels created from the 131

jury pools.

        34) As to the jury panel from which Mr. Age Jr.’s grand jury was selected, Schedule I.6

reports the group from the jury pool summonsed to be on the jury panel to have included 100

prospective jurors, 75 of whom were white and 22 of whom were black. Schedule I.7 reports the

actual jury panel to have included 67 prospective jurors, 16 of whom were black. So, there was a



11
  This figure is higher than 50% because it includes all jury pools with 31% black representation, not simply those
above 31%. 12.8% of jury pools would be expected to have 31% black representation (rounding to integers).


                                                        12
   Case 2:16-cr-00032-BWA-JVM Document 483-2 Filed 01/18/21 Page 13 of 19




significant underrepresentation of black jurors on the panel from which Mr. Age’s grand jury was

selected, but as the caselaw emphasizes, reliance upon a sample of one is not the proper mode of

analysis under the constitution or the statute. Analysis of more panels, if necessary, must await

the provision of additional data.


VI.    Effect on actual grand jury composition
       35) From each jury panel is selected an actual petit or grand jury.

       36) Counsel does not currently have access to each of the petit or grand juries actually

empaneled from the 2013 and 2017 Master Wheels.

       37) Notably, the Supreme Court and the Fifth Circuit Court of Appeals have made it clear

that the fair-cross section guarantee does not apply directly to the actual petit or grand jury, but

rather to the wheels, lists, pools and panels from which the specific juries are drawn.

       38) Nevertheless, some courts have sought to analyze the effect of racial

underrepresentation by considering the expected effect on the makeup of an actual jury.

       39) This is of questionable value as:

           a. it assumes that no other racially disparate effects are seen in between drawing the

               jury pool and selecting the actual jury;

           b. it imports potentially significant rounding errors when reducing meaningful

               statistics drawn from large numbers and applies them, without appropriate

               modification, to small numbers;

           c. it ignores the amplification of underrepresentation caused by the progressive

               sampling from a skewed pool;

           d. it ignores the effect of reducing the absolute number of minority jurors and thus

               increasing the impact of otherwise relatively small numbers of additional



                                                 13
   Case 2:16-cr-00032-BWA-JVM Document 483-2 Filed 01/18/21 Page 14 of 19




              exclusions downstream in the selection process.

       40) Nevertheless, because some courts have found it a useful illustrative tool, the following

broad numbers can be drawn from the observed jury selection data:

           a. Based on population statistics in the EDLA, a grand jury of 23 would be expected,

              on average, to contain 15 white grand jurors and 7 black grand jurors.

           b. Applying the proportion of black and white prospective jurors actually observed in

              each of the 131 pools, if those proportions were applied to a grand jury of 23, there

              would be, on average, 17 white grand jurors and 5 black grand jurors. Two things

              immediately flow from this:

                   i. First, an all-white quorum of the grand jury can now be created, federal

                      grand juries requiring a quorum of 16; and,

                  ii. Second, there would be 12 more white than black grand jurors, rather than

                      8 more, an increase in racial disparity of 4 grand jurors. This is because an

                      underrepresentation of black jurors does not simply remove a black juror,

                      but replaces that black juror with a white juror.

           c. Moreover, more than a third of the 131 jury pools would have resulted in a grand

              jury with four or more times as many white grand jurors as black grand jurors, when

              the average disparity should be about twice as many. Only 2 out of 131 of these

              hypothetical grand juries would have limited the racial disparity to twice as many

              white grand jurors as black grand jurors, the ratio anticipated by the population

              statistics.

       41) Again, noting the caveats that must accompany this style of analysis, it can be seen that

the EDLA jury selection method results in significant and meaningful underrepresentation of black




                                                14
       Case 2:16-cr-00032-BWA-JVM Document 483-2 Filed 01/18/21 Page 15 of 19




potential jurors and significant and meaningful white dominance of jury pools in the district.


VII. EDLA Lists compared to the other 93 districts in the United States
          42) All federal districts are required to prepare and maintain demographic statistics

identifying the racial makeup of their wheels and lists and comparing those figures to the

demographic make-up of the 18+ population in their district. This data is produced in AO-12

forms. 12

          43) AO-12 forms for current jury wheels and lists are not publicly available, however, AO-

12 forms for the most recently emptied Master Wheels are “available for public inspection for the

purpose of determining the validity of the selection of any jury.” See 28 U.S.C.S. § 1868.

          44) I have supervised my staff in a process of requesting copies of these AO-12s from

every federal district in the United States and its territories.

          45) The process of obtaining AO-12s from all of the districts is ongoing as several districts

have failed to respond or continue to work on complying with the requests. We are on our third

round of requests and follow-up in what has been a laborious process.

          46) At the date of writing, including the March 2017 AO-12 from EDLA, we have obtained

247 AO-12 forms from 106 divisions, across 40 of the country’s 94 judicial districts. 13 3 judicial

districts have refused to provide the data, on the theory that the law does not require disclosure.

14 districts have indicated that a response is being prepared and 37 districts have not responded at

all.

          47) Using this dataset of almost half of the districts in the country for which we have data,


12
   Originally the Judicial Conference required all jurisdictions to submit their AO-12s (previously known as JS-12s)
to the Administrative Offices of the United States Courts. In 1982, the Judicial Conference voted to decentralize and
relieve the local courts of this responsibility.
13
   Many districts are divided into different jury divisions, each of which must produce its own AO-12. Our request
asked for all available AO-12s from the retired Master Wheel and a number of districts provided multiple AO-12s
covering different time periods.


                                                        15
     Case 2:16-cr-00032-BWA-JVM Document 483-2 Filed 01/18/21 Page 16 of 19




we can compare the representativeness of jury wheels and lists in other districts with those in the

Eastern District of Louisiana.

         48) In the Appendix I we have listed the districts and the pertinent details of their AO-12s,

in particular, the percentage of black jurors in the wheel or list and the percentage of black

prospective jurors in the community. From this data, the absolute and relative disparities in black

representation can be quickly derived. 14 The actual AO-12s relied upon are attached as Appendix

II. 15

         49) A review of the available AO-12s from across the country reveals that the

underrepresentation of black jurors in the EDLA is by far the worst in the country. No other district

in the country, for which data is available, has produced an absolute disparity figure in double

digits and the overwhelming majority of districts do not begin to approach the EDLA’s level of

underrepresentation of black prospective jurors. The EDLA’s status as an extreme outlier is true

whether looking at districts with a smaller black population or those with a sizable black

population, like the EDLA.

         50) The EDLA is one of 13 jury divisions in the dataset with a black community population

of 20% or more. Within that group with a sizable black population, the AO-12s show that EDLA

has easily the largest absolute and relative disparities – that is, the largest underrepresentation of

black citizens in its jury wheels. EDLA has an absolute disparity of -11.84%. By comparison, the

average absolute disparity for the other 12 jurisdictions with 20%+ black community


14
   In some cases, the AO-12 reflects raw numbers not percentages and the relevant calculations were performed. Seven
AO-12s did not provide demographic data for the community and this figure was approximated, as described in
Appendix I. While the calculations for these seven AO-12s are therefore approximations, they are included because
they do not impact any of the conclusions drawn from the data in this declaration. Precise demographic figures will
be sought and supplemented when available.
15
    Four districts requested or demanded that the actual AO-12s provided not be disseminated outside of the
undersigned’s office and so those AO-12s are not attached but the relevant data gleaned from the AO-12s is accurately
reflected in the table in Appendix I. Counsel will seek the necessary judicial authorization to make these AO-12s
available and supplement accordingly.


                                                        16
     Case 2:16-cr-00032-BWA-JVM Document 483-2 Filed 01/18/21 Page 17 of 19




representation is -4.7%. 16 EDLA has a relative disparity of -38%. The average relative disparity

for the other 12 jurisdictions with 20%+ black community representation is -16%.

        51) The absolute disparity displayed in the 247 AO-12s obtained can be shown on a scatter

chart, listing the absolute disparity for each district and division in alphabetical order. The

resulting chart (with district names omitted to avoid clutter) shows that EDLA is an outlier, with

by far the greatest absolute disparity in black juror representation in the country:




                  Figure 5: Absolute Disparity in Black Representation by Jurisdiction Nationwide



        52) The same data can be plotted in order of absolute disparity from those districts that

over represent black jurors, through the majority of districts with an absolute disparity around 2%

down to the EDLA, with the greatest level of underrepresentation of black jurors at 11.8%:




16
  Some jurisdictions provided more than one AO-12, so to avoid skewing the average only the most recent AO-12
provided from each of the other jurisdictions was used and compared with the March 2017 EDLA AO-12.


                                                       17
   Case 2:16-cr-00032-BWA-JVM Document 483-2 Filed 01/18/21 Page 18 of 19




   6.0%
   4.0%
   2.0%
   0.0%
  -2.0%
  -4.0%
  -6.0%
  -8.0%
 -10.0%
 -12.0%                                                                                               EDLA
 -14.0%


           Figure 6: Absolute Disparity in Black Representation by Extent of Underrepresentation Nationwide

          53) In short, the data shows that EDLA has the worst record of under-representing black

jury participation across all jurisdictions in the country, including in the group of jurisdictions with

a similarly sizable black population.


VIII. Conclusion
          54) Consistently and predictably, in every jury pool drawn in EDLA for the last seven

years, black jurors have been underrepresented and white jurors over represented.

          55) A random system of jury selection will produce jury pools that sometimes have a few

more black jurors and sometimes a few less black jurors than would match the precise racial

breakdown of the community.

          56) However, in EDLA in the last seven years, no jury pool has been assembled that even

once matched the average number of black jurors in the community. Every single time, black

jurors have been unrepresented: their expected representation cut down, on average, by a third.

          57) If EDLA jury selection were random as to race the chance that even one jury pool

would underrepresent black jurors by 10.4% would be negligible. The fact that this level of

underrepresentation, or worse, is the most common outcome of the jury selection method used in


                                                         18
   Case 2:16-cr-00032-BWA-JVM Document 483-2 Filed 01/18/21 Page 19 of 19




the EDLA clearly proves that the underrepresentation of black jurors is not produced by random

chance.

       58) The underrepresentation in the qualified list from which Mr. Age Jr.’s grand jury was

selected is even worse than average, with an absolute disparity of 11.84% and a relative disparity

of 38.1%. These disparities cannot be produced by a random selection method, but only one that

is skewed by systematic biases related to race.

       59) The racial disparity does not end with the underrepresentation of black jurors but is

matched by a similar overrepresentation of white jurors which, once again, cannot be produced by

a random method of jury selection in this district. As a result, defendants in EDLA are indicted

and tried by juries drawn from jury pools that egregiously under represent black jurors, over

represent white jurors and display a white dominance out of proportion to the make-up of the

EDLA community.

       60) EDLA has the worst underrepresentation of black jurors in any federal district in the

country for which data is available.

       I declare under penalty of perjury that the foregoing is true and correct.

/s/ Richard Bourke
January 18, 2021




                                                  19
